Citation Nr: 0636185	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-11 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for schizophrenia, and if so, 
whether service connection should be granted.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

The veteran and his parents


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel
INTRODUCTION

The veteran served on active duty from January to 
February 1988.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  


FINDINGS OF FACT

1.  An unappealed November 2002 rating decision denied the 
veteran's claim for service connection for schizophrenia.  

2.  Of the evidence received since the November 2002 rating 
decision (the last final denial on any basis), some was 
previously submitted to agency decision makers, most does not 
relate to an unestablished fact necessary to substantiate the 
claim, and the rest is cumulative and redundant of evidence 
previously considered.    


CONCLUSIONS OF LAW

1.  The unappealed rating decision in November 2002, which 
denied a claim to reopen the veteran's claim for service 
connection for schizophrenia, is final.  38 U.S.C.A. 
§§ 5109A, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1113 (2006).  

2.  New and material evidence has not been received with 
respect to the claim for service connection for 
schizophrenia.  38 U.S.C.A. §§ 1131, 5107, 5108 (West 2002); 
38 C.F.R. §§ 3.102, 3.156, 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's original June 1991 claim was for service 
connection for "a nervous condition," which was denied by 
the RO.  The veteran filed a substantive appeal and in 
September 1993, this Board issued a final decision denying 
service connection for "an acquired psychiatric disorder."  
Despite the difference in terminology, the issue in that 
claim was entitlement to service connection for the veteran's 
schizophrenia.  The veteran thereafter filed several more 
claims, which have all been denied, to reopen that service 
connection claim.  The most recent claim to reopen the claim 
for service connection for schizophrenia was denied in a 
November 2002 rating decision by the RO, for which the 
veteran did not file a notice of disagreement.   

Following an adverse determination by the RO, a notice of 
disagreement must be filed within one year from the 
notification of that determination.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. §§ 3.104(a); 20.302(a).  Generally, 
in the absence of clear and unmistakable error, RO 
determinations that are not timely appealed are final and may 
not be reconsidered.  See 38 U.S.C.A. §§ 5109A(b); 38 C.F.R. 
§ 20.1103.  Since the veteran did not file a notice of 
disagreement with respect to the November 2002 rating 
decision, that decision is final.  

VA must reopen a claim and evaluate the merits of the claim 
in light of all the evidence, both new and old, if new and 
material evidence is submitted or secured with respect to the 
previously-denied final claim.  38 U.S.C.A. § 5108; Spalding 
v. Brown, 10 Vet. App. 6, 10 (1997).  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).    

Considerable evidence has been secured since the 
November 2002 rating decision.  The medical records that the 
veteran requested assistance in obtaining were acquired and 
included in the veteran's claims file, a physician wrote to 
the RO and attached medical records, the veteran's disability 
claim file from the Social Security Administration was 
secured by the RO, and sworn testimony by the veteran and his 
parents was given at a hearing before the undersigned Board 
member.  

Some of that evidence, however, is not new because it was 
previously submitted to the RO.  See January 1991 report by 
Ms. Richardson; January 2002 psychological evaluation by Ms. 
Kaufman; November 1988 records from Georgia Mental Health 
Institute; and November and December 1988 DeKalb County 
Mental Health Services Activity Notes.  Reopening the claim 
based on evidence that is not new is not warranted.  
38 C.F.R. § 3.156(a).  

The rest of the evidence secured since the last final 
decision of November 2002 is new because it was not 
previously submitted to the RO.  Most of the new evidence, 
however, is not material because it does not relate to an 
unestablished fact necessary to substantiate the service 
connection claim.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To substantiate 
his service connection claim, the veteran must establish 
three facts: (1) a schizophrenia disability currently exists; 
(2) the schizophrenia was incurred during the veteran's 
active naval service; and (3) there is a connection between 
the veteran's current schizophrenia disability and a disease 
(that is, schizophrenia) incurred during the veteran's active 
naval service.   See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) (a determination of service connection requires a 
finding of the existence of a current disability and a 
determination of the relationship between that disability and 
an injury or disease incurred in service).  

In the veteran's original claim for service connection, this 
Board recognized that the veteran had a current diagnosis of 
schizophrenia.  The claim was denied, however, because the 
veteran had not established that the schizophrenia was 
incurred during active naval service.  (And, by implication, 
since the schizophrenia was not incurred during service, the 
veteran had not established a connection between a current 
disability and inservice disease or injury.)   Every 
subsequent denial of the claim to reopen the service 
connection claim, including the November 2002 rating 
decision, has been based on the lack of evidence that the 
veteran's schizophrenia was incurred during service.  

Most of the new evidence secured since November 2002 does not 
relate to the necessary unestablished facts.  All of the 
Social Security records relate to the existence of the 
veteran's current schizophrenia disability, not whether that 
disorder was incurred during service.  And most of the 
records attached to the physician's April 2004 letter address 
the veteran's current condition as of July 2003.  Reopening 
the service connection claim is not warranted on the basis of 
evidence that does not relate to a necessary unestablished 
fact.  38 C.F.R. § 3.156(a).  

The remaining evidence, while not previously submitted to the 
RO and while relating to one of the necessary unestablished 
facts, is nevertheless not new and material evidence within 
the meaning of 38 C.F.R. § 3.156(a) because it is cumulative 
or redundant of other evidence previously submitted.  The 
veteran's account of what he experienced during service was 
previously submitted in sworn testimony at the December 1992 
RO hearing and in medical reports recording the veteran's 
statements about the history of his condition.  Similarly, 
the information about how different the veteran was after he 
returned from service, and the information about the 
November 1998 events immediately before being hospitalized, 
were previously included in the record because his mother 
testified at the December 1992 hearing.  The testimony as to 
those same events by the veteran's father are cumulative of 
evidence previously submitted.  38 C.F.R. § 3.156(a).  

As to the April 2004 letter, the veteran's physician points 
out that in the July 2003 biopsychosocial assessment report, 
one line indicates that the veteran's initial breakdown was 
in basic training.  In another place, the report indicates 
that the veteran was diagnosed with schizophrenia during 
service.  Those statements, however, were merely the 
clinician's notes of what the veteran said.  Indeed, the 
April 2004 cover letter explicitly states that the physician 
has no way of knowing whether the military experience was the 
source of the veteran's breakdown.  Since the veteran had 
previously submitted that evidence through other medical 
records and his December 1992 testimony, that information is 
cumulative and redundant.  Accordingly, since none of the 
evidence submitted after the November 2002 final decision is 
new and material within the meaning of 38 C.F.R. § 3.156(a), 
the claim to reopen the veteran's claim for service 
connection for schizophrenia must be denied.  

The veteran's representative requests that all elements of 
reasonable doubt be resolved in favor of the veteran as 
provided by 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, and 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For 
purposes of establishing whether new and material evidence 
has been received, the credibility of the evidence has been 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
But there is no reasonable doubt to resolve here because the 
evidence received does not approach meeting the legal 
standard of 38 C.F.R. § 3.156(a).  Gilbert v. Derwinski, 
supra (benefit of the doubt rule inapplicable when the 
preponderance of the evidence is against the claim).  

Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The RO failed to send a letter describing the evidence needed 
to support the veteran's claim before the adverse rating 
decision, so this Board remanded the veteran's appeal in 
August 2005 for proper notice and an opportunity to present 
the necessary evidence.  In September 2005 and in June 2006, 
the RO sent the veteran  letters that described the evidence 
necessary to reopen his claim, as well as the evidence 
necessary to substantiate a claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The letters 
defined what the term "new and material evidence" meant.  
The June 2006 letter informed the veteran that his claim had 
been denied because the evidence failed to establish that his 
disorder arose as a result of military service, so that to 
reopen the claim, he must submit evidence relating to that 
fact.  The September 2005 letter also identified what 
evidence VA had collected and was collecting, requested the 
veteran to send in particular documents and information, 
suggested what types of evidence might be helpful in 
establishing his claim, and invited the veteran to send VA 
whatever evidence he had in his possession pertaining to his 
claim.  The letters did not address what evidence was needed 
with respect to the disability rating criteria or the 
effective date for service connection for a schizophrenia 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  This veteran was not harmed by that omission, 
however, because the disability rating issues were rendered 
moot when the claim was not reopened.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
retrieving his claims file (which included his service 
medical records and evidence previously submitted), by 
obtaining the medical treatment records identified by the 
veteran, and by securing the records relating to his Social 
Security disability claim.   


ORDER

No new and material evidence having been received since the 
last prior final denial of the schizophrenia service 
connection claim, the claim is not reopened and remains 
denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


